Citation Nr: 1452404	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to March 20, 2008 for non-small cell lung cancer associated with herbicide exposure.

2.  Entitlement to an effective date prior to March 20, 2007 for diabetes mellitus, type II (DM), associated with herbicide exposure.

3.  Entitlement to an effective date prior to March 20, 2008 for mild pedal neuropathy of the right lower extremity. 

4.  Entitlement to an effective date prior to March 20, 2008 for mild pedal neuropathy of the left lower extremity. 

5.  Entitlement to an effective date prior to March 20, 2008 for erectile dysfunction.

6.  Entitlement to an effective date prior to March 20, 2008 for special monthly compensation (SMC) based on loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, to include service in the Republic of Vietnam from July 28, 1968 to July 12, 1969.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a July 2008 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2009, the Veteran testified before an Acting Veterans Law Judge during a Travel Board Hearing at the RO in Hartford, Connecticut.  In September 2011, the Board remanded this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Acting Veterans Law Judge who conducted the July 2009 Travel Board Hearing has since left employment with the Board.  The Veteran was offered another hearing.  In November 2014 correspondence, he indicated that he wanted to be scheduled for another Travel Board hearing.  Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

